DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s 5 DEC 2022 election without traverse of Species IV, method 30 for semiconductor device structure 300, as shown in FIGS. 4 and 7 and described in claims 1-8, is acknowledged.
Continuity Information
The instant application is a division of 16942049, filed 29 JUL 2020, now US Patent Number 11462406 (semiconductor device structure).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 JUL 2022 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities.
Typographical errors exist in the following claim language:
claim 2, line 1, replace “forming a plurality” with “forming the plurality”;
claim 2, line 2, replace “on sidewall” with “on the sidewall”; and
claim 2, line 5, replace “and sidewall” with “and the sidewall”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over Luere et al. (US 20150287612; below, “Luere” – 8 JUL 2022 IDS noted reference) as evidenced in or in view of JISONG (US 20200343138; below, “JISONG”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Luere, in Figures 1A-3F and related text, e.g., Abstract, paragraphs [0001]-[0036], claims, discloses a method for preparing a semiconductor device structure, comprising:
forming a target material (314) over a semiconductor substrate (300);
forming a plurality of energy removable patterns (302 - Giving the term “energy removable patterns” its broadest reasonable interpretation consistent with the specification, Luere’s 302 satisfies this element because energy is used to create/maintain plasma in ashing process to remove 302. See Luere’s paragraph [0027] and MPEP §§ 2111 and 2131.) over the target material (314);

    PNG
    media_image1.png
    890
    497
    media_image1.png
    Greyscale
forming (e.g., FIG. 3D) a plurality of (see JISONG for: boron nitride) spacers (308) respectively on sidewall surfaces of the energy removable patterns (302);
forming a dielectric layer (312) surrounding the plurality of energy removable patterns (302) and the plurality of (see JISONG for: boron nitride) spacers (308); and
etching (e.g., FIG. 3D-3F) the plurality of energy removable patterns (302), the dielectric layer (312) and the target material (314) by using the plurality of (see JISONG for: boron nitride) spacers (308) as an etching mask.
Luere discloses the claimed invention except for boron nitride (see [0018]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use boron nitride; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, see paragraph [0042] of JISONG.
It would have been obvious … to use boron nitride spacers as taught by JISONG so as to use a readily available and industrially approved material, since it has been held that substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Moreover, it would have been obvious because JISONG teaches boron nitride to be a functionally equivalent alternate expedient to silicon oxide, silicon nitride, silicon oxynitride, silicon carbide, silicon oxycarbonitride, silicon oxycarbide, and carbon boron nitride. Finally, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, modified Luere discloses the method of claim 1, wherein forming a plurality of (see JISONG for: boron nitride) spacers (308) respectively on sidewall surfaces of the energy removable patterns (302) comprises:
conformally forming (e.g., FIG. 3A) a (see JISONG for: boron nitride) spacer material (306) over top surfaces and sidewall surfaces of the plurality of energy removable patterns (302) and over a top surface of the target material (314); and
performing an anisotropic etching process (e.g., FIGS. 3C-3D) to remove a portion of the (see JISONG for: boron nitride) spacer material such that the plurality of (see JISONG for: boron nitride) spacers (308) are formed over the sidewall surfaces of the plurality of energy removable patterns (302). See claim 1’s motivation to combine analysis.
RE 3, modified Luere discloses the method of claim 2, wherein the energy removable patterns (302) has a first etching selectivity against the plurality (see JISONG for: boron nitride) spacers (308), the dielectric layer (312) has a second etching selectivity against the plurality (see JISONG for: boron nitride) spacers (308) and the first etching selectivity and the second etching selectivity are similar to each other (e.g., FIGS. 3D-3E, [0018], [0026]). See claim 1’s motivation to combine analysis.
RE 4, modified Luere discloses the method of claim 2, wherein the energy removable patterns (302) has a first etching selectivity against the plurality (see JISONG for: boron nitride) spacers (308), the target material (314) has a third etching selectivity against the plurality of (see JISONG for: boron nitride) spacers (308), and the first etching selectivity and the third etching selectivity are similar to each other (e.g., FIGS. 3D-3E, [0018]). See claim 1’s motivation to combine analysis.
RE 5, modified Luere discloses the method of claim 2, wherein the dielectric layer (312) has a second etching selectivity against the plurality (see JISONG for: boron nitride) spacers (308), the target material (314) has a third etching selectivity against the plurality of (see JISONG for: boron nitride) spacers (308), and the second etching selectivity and the third etching selectivity are similar to each other (e.g., FIGS. 3D-3E, [0018], [0026]). See claim 1’s motivation to combine analysis.
Claims 6-8 are rejected under 35 U.S.C. 103 as obvious over Luere as evidenced in or in view of JISONG as further evidenced in Naujok et al. (US 20060281295; below, “Naujok”). MPEP § 2143(A)-(G).
RE 6, modified Luere discloses the claimed invention except for the method of claim 1, wherein the dielectric layer (312) and the plurality of energy removable patterns (302) include a thermal decomposable material. It would have been obvious … to use the noted materials; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, see Naujok’s [0034]-[0036], [0038], claims 3, 4, 30, 39, and 42.
RE 7, modified Luere discloses the claimed invention except for the method of claim 1, wherein the dielectric layer (312) and the plurality of energy removable patterns (302) include a photonic decomposable material or an e-beam decomposable material. It would have been obvious … to use the noted materials; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, see Naujok’s [0034]-[0036], [0038], claims 3, 4, 30, 39, and 42.
RE 8, modified Luere discloses the claimed invention except for the method of claim 1, wherein the dielectric layer (312) and the plurality of energy removable patterns (302) include a base material and a decomposable porogen material that is substantially removed upon exposure to an energy source, the base material includes hydrogen silsesquioxane (HSQ), methylsilsesquioxane (MSQ), porous polyarylether (PAE), porous SiLK, or porous silicon oxide (SiO2), and the decomposable porogen material includes a porogen organic compound. It would have been obvious … to use the noted materials; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, see Naujok’s [0034]-[0036], [0038], claims 3, 4, 30, 39, and 42.
Claims 1-8 are rejected.
Conclusion
The prior art made of record and not relied upon, Xue et al. (US 20160099154), is considered pertinent to applicant’s disclosure. Xue et al. does not teach, inter alia, forming a dielectric layer (309) surrounding the plurality of energy removable patterns (305) and the plurality of boron nitride spacers (307a-d); and etching the plurality of energy removable patterns (305), the dielectric layer (309) and the target material (303) by using the plurality of boron nitride spacers (307a-d) as an etching mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815